Whitfield, O. J.,
delivered the opinion of the court.
The decree in this case rests exclusively upon the legality of the award made by the arbitrators. The submission to arbitra*240tion is made in the following words: “It is hereby agreed by. and between F. 0. Harvin and A. M. Denton — who are and have been doing a sales business of horses, mules, etc., in the city of Meridian, Lauderdale county, state of Mississippi, under the firm name and style of Denton & Harvin, and differences having arisen between said Denton & Flarvin, and a dissolution and settlement being hereby agreed upon — that in order to adjust and settle all matters and controversies with said business and said firm, each agrees and pledges himself to an arbitration of this matter, and to this end each will immediately select an arbitrator, who shall be a person of good standing and integrity and a resident of the city of Meridian, said county and state, and that when each party shall select an arbitrator the two arbitrators shall immediately meet and select a third arbitrator, who shall also be a disinterested good citizen of known integrity, and that when said arbitrators are so selected 'they shall immediately proceed to investigate the books and all matters pertaining to said disputed matters; and when they shall have made a thorough and complete investigation said arbitrators shall render a statement of their conclusions and judgment as to the matters or differences between said parties, and shall certify and sign said statement, and when the same is done, each of the parties — that is, the members of the firm of Denton •& Harvin — shall be handed a copy of said conclusions so reached by said arbitrators, and that when the same is so certified and handed to each of the parties it shall be conclusive as to all matters, settlements, and other matters pertaining to said partnership business.
“Witness our signatures, this the 3d day of June, 1903.
“[Signed] F. 0. Harvin,
“A. M. Denton/"’
It is perfectly manifest from the reading of this submission that all three of the arbitrators were required to investigate fully 'together the matters of difference, and to make together an award, and to certify and sign together said award. Only two *241signed it, and only two, as is clearly shown, made an investigation, and appellant was entitled to the judgment and care of all three of the arbitrators throughout the' whole of the investigation. See 2 Am. & Eng. Ency. Law (2d ed.), 641; Willis v. Higginbotham,, 61 Miss., 164.

The decree is reversed and cause remanded.